SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: April 30, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-25429 PROGREEN PROPERTIES, INC. (Exact name of Registrant as Specified in Its Charter) Delaware 59-3087128 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) 380 North Old Woodward Avenue, Suite 226 Birmingham MI (Address of principal executive offices) (Zip Code) Issuer's Telephone Number, Including Area Code: (248) 530-0770 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $.0001 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by checkmark if the registrant is not required to file reports to Section 13 or 15(d) Of the Act. ¨ Yes x No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes ¨ No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company. (Check One): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ¨ Yes x No The aggregate market value of the voting and non-voting common equity held by non-affiliates as of the last business day of the registrant’s most recently completed second fiscal quarter was $399,743. Number of shares of Common Stock outstanding as of July 30, 2012: 104,329,703 shares. Table of Contents TABLE OF CONTENTS PART I 1 Item 1. Business 1 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II 8 Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 9 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 14 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 31 Item 9A (T). Controls and Procedures 31 Item 9B. Other Information 31 PART III 32 Item 10. Directors, Executive Officers, and Corporate Governance 32 Item 11. Executive Compensation 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 36 Item 13. Certain Relationships and Related Transactions, and Director Independence 37 Item 14. Principal Accountant Fees and Services 39 Item 15. Exhibits and Financial Statement Schedules 40 SIGNATURES 42 -i- Table of Contents FORWARD LOOKING STATEMENTS This Report contains forward-looking statements within the meaning of the Private Securities Reform Act of 1995 including the adequacy of our working capital and our acquisition plans. In addition to these statements, trend analyses and other information including words such as “seek,” “anticipate,” “believe,” “plan,” “estimate,” “expect,” “intend” and other similar expressions are forward looking statements. These statements are based on our beliefs as well as assumptions we made using information currently available to us. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. Because these statements reflect our current views concerning future events, these statements involve risks, uncertainties, and assumptions. Actual future results may differ significantly from the results discussed in the forward-looking statements. We anticipate that some or all of the results may not occur because of factors which we discuss in the “Risk Factors” section. PART I Item 1. Business. General Throughout this Form 10-K, the terms "we," "us," "our," “ProGreen” and the "Company" refer to ProGreen Properties, Inc., a Delaware corporation, and, unless the context indicates otherwise, includes our subsidiaries. ProGreen Properties, Inc., formerly Diversified Product Inspections, Inc. (“we”, “us”, or the “Company”) was incorporated in Florida on April 23, 1998 and reincorporated in Delaware on December 12, 2008. Effective September 11, 2009, we changed our name from Diversified Product Inspections, Inc. to ProGreen Properties, Inc. to reflect the change in our business operations from the conduct of investigations and laboratory analyses to the purchase of income producing real estate assets. Our Business Our offices are located in Birmingham, Oakland County, Michigan. We acquire, refurbish, and upgrade potential income-producing residential real estate, subsequently lease on an interim basis and sell the properties as investment properties. We are initially concentrating on the Michigan market.Our first property in Oakland County, Michigan, was purchased in 2009. The Company remodels and upgrades properties with an emphasis on using environmentally friendly materials, and modern thinking, with a view to create more comfortable and healthy homesAs of April 30, 2012, we have sold eight properties, of which six were sold as investment properties, and have presently three owned and leased properties. We believe that Michigan offers some of the best investment opportunities in the presently distressed U.S. property market. As the U.S. credit market continues to be restricted, ProGreen have been financing property acquisitions with funding from European investors. Our business model since our initial property purchases has been to acquire, refurbish and upgrade existing properties into more energy efficient, comfortable and healthier living spaces so that they meet standards that exceed what is often the norm for most single family homes, condominiums and apartments. Once a property has been acquired, refurbished and rented, we put the property back on the market, but now as a fully managed investment property, with a favorable yield. These investment properties are marketed exclusively by ProGreen Realty LLC, a wholly-owned subsidiary of ProGreen and managed by ProGreen Properties Management LLC, another wholly-owned subsidiary. -1- Table of Contents Planned Operations As part of our plan to grow the Company much larger over time, and enter into the market for larger scale multi-family properties, we have entered into a working agreement with American Residential Gap LLC (ARG US). ARG US is a wholly-owned subsidiary of American Residential Gap ApS (ARG). ARG is a newly formed property investment company that has been set up in Denmark by a number of Scandinavian investors. ARG’s business plan is to acquire income producing residential properties in the US. Under the terms of the working agreement, we will sell income producing properties to ARG. The properties will have been initially purchased, refurbished and leased to suitable tenants by ProGreen, yielding a stipulated minimum return on investment. All properties sold will continue to be managed by ProGreen Properties Management LLC.We completed the first sale of five properties to ARG on April 30, 2012.We have also agreed with ARG that they will be financing properties for ProGreen during the process of refurbishment and leasing, prior to the properties being sold to ARG as income producing investment properties. Our Agreement with ARG US is part of our plan to identify investment partners for the acquisition of larger number of properties as well as larger scale multi-family properties. We believe that there is solid demand by European investors for U.S. real estate investments, and that there is immediate opportunity to acquire distressed properties in Michigan as well as in some other areas, where the implementation of the ProGreen concept will create a new aspect and attraction to rental properties. ProGreen is also looking into the viability of taking the ProGreen concept even further in connection with larger projects, with possible implementation of solar technology as well as other advanced sustainable eco solutions.ProGreen's goal is to be able to present its first "green" apartment complex, attracting a new generation of renters that appreciate and believe in the need for green technology in the residential market place. If ProGreen's future multi-family properties can be in the forefront of a "new wave" of green apartment living, it will generate better tenant loyalty, higher occupancy, with corresponding higher rental returns and in the process increase real estate values. There is no assurance, however, that we will be able to secure the necessary financing to move our operations up to larger scale property investments. Environmental Objectives in our Operations Our long term goal is to create a ProGreen Quality and Energy Efficiency Certification (PQEEC) for our homes, from a basic level providing improved insulation, better heating efficiency, Energy Star appliances etc., to more advanced levels, with high-tech ventilation and air filtration systems, built-in recycling areas, ultra-high efficiency heating/cooling systems, on-site solar or other Renewable Energy sources etc. These improvements are adapted according to a financial feasibility for each property. We believe this will create a “stand-out” profile of ProGreen as a company and make our properties unique in the market place, resulting in a sustained appreciation of property value over time. In order to be able to achieve this, from a practical as well as an economically viable method, ProGreen has joined forces with an award winning Michigan architectural firm. To make homes more energy efficient, we will strive, whenever possible and practical, to improve insulation, use quality Energy Star compliable windows/doors, replace outdated furnaces, water heaters with high efficiency units, and if viable, implement alternative green energy solutions. To be able to offset some of the cost, for these types of improvements, we aim to obtain tax credits, subsidies and/or grants. We also aim to use Energy Star approved appliances, whenever appliances are replaced. To make homes more comfortable, we try to, whenever practical, to optimize space by creating openness, introducing more natural light, creating better storage areas, as well as aiming to improve insulation, all with a view to make even small condominiums and apartments eco-friendly and practical. This ideology, we believe, will increase property value as well as create tenant loyalty. -2- Table of Contents To create a healthier living environment, we use eco-friendly, paints, primers and adhesives; improve air quality through better ventilation and air filtration in heating and air conditioning systems. Property Acquisition Strategy We believe that our initial focus on acquiring condominiums in well sought after areas within Oakland County (fourth richest county in the U.S.) is building a solid foundation, creating the opportunity of early capital gains, as well as good cash flow, while minimizing risk exposure. Although real estate investing is marked by its cycles, there can be no assurances that the housing market in general and the market in the greater Detroit, Michigan area will improve in the future. We own each property separately through a wholly-owned limited liability company for that particular property and will continue in the same way with future properties. This will permit us to limit our risk by isolating risks relating to a particular property solely to that property. Our property management strategy will be to deliver quality services, thereby promoting tenant satisfaction, maintaining high tenant retention, and enhancing the value of each of our operating real estate assets through eco-friendly improvements. In analyzing the potential development of a particular project, we evaluate the geographic, demographic, economic, and financial data, including:  Households, population and employment growth;  Prevailing rental and occupancy rates in the market area, and possible growth in those rates; and  Location of the property in respect to schools and public transportation. Environmental and Other Regulatory Matters Under various federal, state, and local laws and regulations, an owner of real estate is liable for the costs of removal or remediation of hazardous or toxic substances on the property. Those laws often impose liability without regard to whether the owner knew of, or was responsible for, the presence of the hazardous or toxic substances. The costs of remediation or removal of the substances may be substantial, and the presence of the substances, or the failure to remediate the substances promptly, may adversely affect the owner’s ability to sell the real estate or to borrow using the real estate as collateral. Insurance We carry comprehensive property, general liability, fire, extended coverage and environmental on all of our existing properties, with policy specifications, insured limits, and deductibles customarily carried for similar properties. Competition We operate in a competitive housing market environment where a variety of individuals and corporations are trying to maximize gains on the acquisition of undervalued property through housing market conditions. We may experience competition from companies that have similar business models involving rehabilitation of properties using environmentally friendly renovation techniques, and there is no assurance that we will continue to be able to purchase residential rental properties at attractive prices or that we will not experience competition from other developers that are marketing energy efficient and environmentally friendly properties.If we expand our operations to target the acquisition of apartment complex properties, we will be competing with numerous established real estate investors, many of which will have significantly greater financial resources than us. -3- Table of Contents Employees As of April 30, 2012, we had one full-time employee, our Chief Executive Officer and our administrator as well as our real estate broker working as independent contractor.Our management expects to confer with consultants, attorneys and accountants as necessary. We expect to expand our staff in the current fiscal year. Item 1A. Risk Factors. Investing in our common stock involves a high degree of risk. You should carefully consider the following risk factors before deciding whether to invest in the Company. Additional risks and uncertainties not presently known to us, or that we currently deem immaterial, may also impair our business operations or our financial condition. If any of the events discussed in the risk factors below occur, our business, consolidated financial condition, results of operations or prospects could be materially and adversely affected. In such case, the value and marketability of the common stock could decline. Risks Relating to Our Business Because we have a limited operating history to evaluate our company, the likelihood of our success must be considered in light of the problems, expenses, difficulties, complications and delay frequently encountered by a new company. We have a limited operating history. As of April 30, 2012, we had cash on hand of $13,000, receivable fromthe sale of properties of $143,000 (net) and aninvestment note receivable of $180,000At that same date our liabilities totaled $622,000.On April 30, 2012, we had a stockholders’ deficit of $16,000. The Company will require additional funding to execute its future strategic business plan. Successful business operations and its transition to attaining profitability is dependent upon obtaining additional financing and achieving a level of revenue adequate to support its cost structure.The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Company’s assets and the satisfaction of liabilities in the normal course of business. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. If we need additional capital to fund our growing operations, we may not be able to obtain sufficient capital and may be forced to limit the scope of our operations. The severe recession, freezing of the global credit markets and the decline in the stock market which continues to affect smaller companies like us may adversely affect our ability to raise capital if we need additional working capital. Because we have not reported profitable operations to date, we may need to raise working capital. If adequate additional financing is not available on reasonable terms or at all, we may not be able to undertake expansion, and we will have to modify our business plans accordingly. Even if we do find a source of additional capital, we may not be able to negotiate terms and conditions for receiving the additional capital that are acceptable to us. Any future capital investments will dilute or otherwise materially and adversely affect the holdings or rights of our existing shareholders. In addition, new equity or convertible debt securities issued by us to obtain financing could have rights, preferences and privileges senior to our common stock. We cannot give you any assurance that any additional financing will be available to us, or if available, will be on terms favorable to us. -4- Table of Contents Because our business plan is to acquire residential housing and possibly larger apartment complexes, we are subject to all of the risks which affect residential real estate including the current severe decline. Real property investments are subject to varying degrees of risk and are relatively illiquid. Several factors may adversely affect the economic performance and value of our property and any properties acquired in the future. These factors include changes in the national, regional and local economic climates, local conditions such as, the attractiveness of our properties to residents, competition from other available property owners and changes in market rental rates. Our performance also will depend on our ability to collect rent from residents and to pay for adequate maintenance, insurance and other operating costs, including real estate taxes, which could increase over time. Sources of labor and materials required for maintenance, repair, capital expenditure or development may be more expensive than anticipated. Also, the expenses of owning and operating a property are not necessarily reduced when circumstances such as market factors and competition cause a reduction in income from the property. Because real estate properties are illiquid and may be difficult to sell, particularly in a poor market environment like the present, we face future difficulties in selling these properties and may not be able to sell them at a profit. Real estate investments are relatively illiquid, which limits our ability to react quickly to adverse changes in economic or other market conditions. Our ability to dispose of assets in the future will depend on prevailing economic and market conditions. The current credit crunch may make it particularly difficult to sell our properties, because interested buyers may be unable to obtain the financing they need. We may be unable to sell our properties when we would prefer to do so to raise capital we need to fund our planned development and construction program or to fund distributions to investors. As a company investing in residential real estate, we face leasing risks in our proposed residential real estate investment program. Our success will depend in part on leasing to residents or tenants with acceptable terms. If our residential apartment homes, condominiums or houses are not leased on schedule and on the expected terms and conditions, the returns on the property could be adversely affected. Whether or not residential tenants are willing to enter into leases on the terms and conditions we project and on the timetable we expect will depend on a large variety of factors, many of which are outside our control. Because our business model is to acquire residential property in the Detroit, Michigan area, we are subject to risks that affect that local area. General economic conditions and other factors beyond our control may adversely affect real property income and capital appreciation in the greater Detroit market. The current economic climate, punctuated by a slumping housing market and rapid tightening of available credit, has resulted in a weak real estate market in this area, and these conditions may continue or become more severe in the future. In particular, unemployment is higher than in other areas of the United States. Because of environmental laws, we may have liability under environmental laws even though we did not violate these laws. Under federal, state, and local environmental laws, ordinances, and regulations, we may be required to investigate and clean up the effects of releases of hazardous or toxic substances or petroleum products at our properties, regardless of our knowledge or responsibility, simply because of our current or past ownership or operation of the real estate. If environmental problems arise, we may have to take extensive measures to remedy the problems, which could adversely affect our cash flow and operating results. The presence of hazardous or toxic substances or petroleum products and the failure to remediate that contamination properly may materially and adversely affect our ability to borrow against, sell, or lease an affected property. In addition, applicable environmental laws create liens on contaminated sites in favor of the government for damages and costs it incurs in connection with a contamination. -5- Table of Contents As an owner of real property, we will face risks related to ownership including mold and Chinese drywall. Recently, there have been a large number of lawsuits against owners and managers of properties alleging personal injury and property damage caused by the presence of mold in real estate. Some of these lawsuits have resulted in substantial monetary judgments or settlements. We cannot provide any assurance that we will be able to obtain insurance coverage in the future for mold-related claims at a commercially reasonable price or at all. The presence of significant mold could expose us to liability to residents, tenants, and others if allegations regarding property damage, health concerns, or similar claims arise. Remediation of mold is expensive and involves hiring a specialty contractor and may involve extensive renovations, which costs can not be passed on to tenants. Additionally, although still evolving, drywall from China has posed a major health risk and has rendered homes uninhabitable. This problem is relatively new and still evolving. We do not know if it will affect properties in our target market. If it affects properties we acquire, we will incur substantial remediation costs and the loss of income. Failure to comply with the Americans with Disabilities Act or other similar laws could result in substantial costs. A number of federal, state, and local laws and regulations (including the Americans with Disabilities Act) may require modifications to existing buildings or restrict certain renovations by requiring improved access to such buildings by disabled persons and may require other structural features that add to the cost of buildings under construction. Legislation or regulations adopted in the future may impose further burdens or restrictions on us with respect to improved access by disabled persons. The costs of compliance with these laws and regulations may be substantial, which could have a material adverse effect on our results of operation. Risks Related to Our Common Stock Since we expect to incur expenses in excess of revenues for the near future, we may not become profitable and your investment may be lost. We expect to incur losses for the foreseeable future. We had minimal revenues in our fiscal year ended April 30, 2012, and may never be profitable. If we become profitable, we may be unable to sustain profitability. As a result, your investment in our securities may be lost. We may issue preferred stock without the approval of our stockholders with features, which could make it more difficult for a third party to acquire us and could depress our Common Stock price. In the future, our board of directors may issue one or more series of preferred stock that has more than one vote per share without a vote of our stockholders. This can prevent a third party from acquiring us even when it is in our stockholders’ best interests and reduce the price of our Common Stock. Because the market for our common stock is limited, persons who purchase our common stock may not be able to resell their shares at or above the purchase price paid by them. Our common stock trades on the Over-the-Counter Bulletin Board which is not a liquid market. There is currently only a limited public market for our common stock. We cannot assure you that an active public market for our common stock will develop or be sustained in the future. If an active market for our common stock does not develop or is not sustained, the price may continue to decline. -6- Table of Contents Because we are subject to the “penny stock” rules, brokers cannot generally solicit the purchase of our common stock which adversely affects its liquidity and market price. The Securities and Exchange Commission or SEC has adopted regulations which generally define “penny stock” to be an equity security that has a market price of less than $5.00 per share, subject to specific exemptions. The market price of our common stock on the Bulletin Board has been substantially less than $5.00 per share and therefore we are currently considered a “penny stock” according to SEC rules. This designation requires any broker-dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. Due to factors beyond our control, our stock price may be volatile. The market price for our Common Stock has been highly volatile at times. As long as the future market for our Common Stock is limited, investors who purchase our Common stock may only be able to sell them at a loss. Because we may not be able to attract the attention of major brokerage firms, it could have a material impact upon the price of our common stock. It is not likely that securities analysts of major brokerage firms will provide research coverage for our common stock since the firm itself cannot recommend the purchase of our common stock under the penny stock rules referenced in an earlier risk factor. The absence of such coverage limits the likelihood that an active market will develop for our common stock. It may also make it more difficult for us to attract new investors at times when we acquire additional capital. Item 1B. Unresolved Staff Comments. Not applicable. Item 2. Properties. We lease our offices at 380 North Old Woodward Ave., Suite 226, Birmingham, Michigan, of approximately 1,093 sq. ft., at a current monthly rent of $2,391, under a five and one-half year lease. The following table shows as of July1, 2012, the condominium properties owned by the Company. Leased Condominiums: Monthly Rent Rehabilitation Status 2 Bed/1.5 Bath Townhouse, Farmington Hills, Michigan Fully Remodeled 2 Bed/3 Bath, 1 story, Farmington Hills, Michigan Fully Remodeled 2 Bed/2 Bath 1 story, West Bloomfield Michigan Not Remodeled At this time, all three of these properties are being offered for sale. Item 3. Legal Proceedings. We are not party to any material legal proceedings. Item 4. Mine Safety Disclosures. None. -7- Table of Contents PART II Item 5. Market for Registrant's Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities. Market Information Our common shares are trading in the OTC Bulletin Board market under the symbol “PGEI.OB”. The following table sets forth, for the periods indicated, the high and low bid prices of our common stock, as reported in published financial sources. Quotations reflect inter-dealer prices, without retail mark-up, mark-down, commission, and may not represent actual transactions. High Low Fiscal Year Ended April 30, 2010 Quarter Ended July 31, 2009 $ $ Quarter Ended October 31, 2009 $ $ Quarter Ended January 31, 2010 $ $ Quarter Ended April 30, 2010 $ $ Fiscal Year Ended April 30, 2011 Quarter Ended July 31, 2010 $ $ Quarter Ended October 31, 2010 $ $ Quarter Ended January 31, 2011 $ $ Quarter Ended April 30, 2011 $ $ Fiscal Year Ended April 30, 2012 Quarter Ended July 31, 2011 $ $ Quarter Ended October 31, 2011 $ $ Quarter Ended January 31, 2012 $ $ Quarter Ended April 30, 2012 $ $ Fiscal Year Ended April 30, 2013 Quarter Ended July 31, 2012 (through July 30, 2012) $ $ Holders As of April 30, 2012, there were approximately 530 holders of record of our common stock. Dividends We do not anticipate paying cash dividends in the foreseeable future. Our current policy is to retain any earnings to finance our future development and growth. We may reconsider this policy from time to time in light of conditions then existing, including our earnings performance, financial condition and capital requirements. Any future determination to pay cash dividends will be at the discretion of our board of directors and will depend upon our financial condition, operating results, capital requirements, general business conditions and other factors that our board of directors deems relevant. Recent Sales of Unregistered Securities Not applicable. -8- Table of Contents Securities Authorized for Issuance Under Equity Compensation Plans As of April 30, 2012, our Board of Directors approved the Company’s 2012 Employee Stock Option Plan, pursuant to which 10,000,000 shares of Common Stock are reserved for issuance to employees and officers and directors of, and consultants to, the Company.No options were issued under this Plan in our fiscal year ended April 30, 2012. Item 6. Selected Financial Data. Not applicable. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and notes thereto and other financial information included elsewhere in this report. Certain statements contained in this report, including, without limitation, statements containing the words "believes," "anticipates," "expects" and words of similar import, constitute "forward looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of certain factors, including our ability to create, sustain, manage or forecast our growth; our ability to attract and retain key personnel; changes in our business strategy or development plans; competition; business disruptions; adverse publicity; and international, national and local general economic and market conditions. GENERAL ProGreen Properties, Inc., formerly Diversified Product Inspections, Inc. (“we”, “us”, or the “Company”) was incorporated in Florida on April 23, 1998 and reincorporated in Delaware on December 12, 2008. Effective September 11, 2009, we changed our name from Diversified Product Inspections, Inc. to ProGreen Properties, Inc. to reflect the change in our business operations from the conduct of investigations and laboratory analyses to the purchase of income producing real estate assets. The Company maintained its conduct of investigations and laboratory analyses operations until the April 30, 2009 closing of a Settlement and Asset Purchase Agreement (the “Agreement”). On April 30, 2009 we ceased operations and closed the Agreement pursuant to which $230,000 was paid to a plaintiff to settle material litigation, and the remaining assets and liabilities were transferred to a separate entity owned by the previous executive officers of the Company. Prior to the closing of the Agreement, the Company specialized in conducting investigations and laboratory analysis of a wide variety of products to determine the cause and origin of product failures. The Company is now controlled by the former plaintiffs in the now settled litigation.We were inactive from April 30, 2009 through July 28, 2009 when we acquired a condominium unit in suburban Detroit, Michigan. OUR BUSINESS The purchase of a condominium unit on July 28, 2009 initiated our planned new business operations directed at purchasing income-producing residential real estate apartment homes, condominiums and houses in the State of Michigan, where we believe favorable investment opportunities exist based on current market conditions. Our business model since our initial property purchases has been to acquire, refurbish and upgrade existing properties into more energy efficient, comfortable and healthier living spaces so that they meet standards that exceed what is often the norm for most single family homes, condominiums and apartments. Once a property has been acquired, refurbished and rented, we put the property back on the market, but now as a fully managed investment property, with a favorable yield. -9- Table of Contents These investment properties are marketed exclusively by ProGreen Realty LLC, a wholly owned subsidiary of ProGreen and managed by ProGreen Properties Management LLC, another wholly owned subsidiary. Sale of Properties to American Residential Gap ApS We have entered into a working agreement with American Residential Gap LLC (ARG US). ARG US is a wholly-owned subsidiary of American Residential Gap ApS (ARG). ARG is a newly formed property investment company that has been set up in Denmark by a number of Scandinavian investors. ARG’s business plan is to acquire income producing residential properties in the US. Under the terms of the working agreement, we will sell income producing properties to ARG. The properties will have been initially been purchased, refurbished and leased to suitable tenants by ProGreen, yielding a stipulated minimum return on investment. All properties sold will continue to be managed by ProGreen Properties Management LLC.We have also agreed with ARG that they will be financing properties for ProGreen during the process of refurbishment and leasing, prior to the properties being sold to ARG as income producing investment properties. We completed the first sale of five properties to ARG on April 30, 2012,pursuant to a Membership Interest Purchase Agreement, dated as of April 30, 2012 (the “Agreement”), between the Company and ARG US. The purchase price for the five properties was $384,000, of which $144,000 (gross contract amount) was paid in cash, and the balance evidenced by 48 ARG corporate bonds (as so termed under ARG’s corporate documents), of the nominal value of $5,000 per bond.Of the bonds, 24 were debt obligations (“ARG debt obligation bonds”) in the principal amount of $5,000 each, due in five years and bearing interest at the rate of 6% per annum, payable quarterly commencing December 31, 2012, and 24 of the bonds were convertible into shares of ARG common stock, each bond being convertible into 5,000 shares of ARG common stock with a market value of $1.00 each (“ARG convertible share bonds”).The outstanding ARG convertible share bonds were entirely converted to shares of ARG common stock at ARG’s annual general meeting held on June 29, 2012.As of April 30, 2012, we transferred six ARG debt obligation bonds and the rights to the conversion shares for six ARG convertible share bonds to Rupes Futura AB (owned by Henrik Sellmann, a director of the Company), in satisfaction of $60,000 of the $67,500 annual interest payment due Rupes Futura under the terms of the Company’s outstanding $500,000 debenture held by Rupes Futura.On June 11, 2012, we sold three ARG debt obligation bonds and the rights to the conversion shares for three ARG convertible share bonds to an independent investor in Europe, for $30,000 cash. We continue to hold 15 ARG debt obligation bonds and 75,000 shares of ARG common stock (issued following conversion of the 15 ARG convertible share bonds that we held). Effective April 30, 2012 the Company and ARG entered into a management agreement whereby the Company will manage, lease, operate, maintain and repair the five properties for which it receives a management fee of ten percent of the monthly rent. FINANCIAL CONDITION At April 30, 2012, we had total assets of $606,200 compared to total assets of $766,800 at April 30, 2011. The decrease in total assets was primarily due to the completion of all properties under development and the sale of six properties offset by a receivable resulting from certain of the sales and bonds received in connection with those sales. At April 30, 2012, we had stockholders’ deficit of $16,000 compared to equity of $206,900 as of April 30, 2011.The decrease in stockholders’ equity was due to net operating losses. In the current year, the Company did not purchase any properties nor did the Company incur significant costs in renovating properties to make available for sale or rent.Costs incurred in the renovation of the properties that enhance the value or extend the life of the properties are capitalized. The Company also incurred professional fees in implementing its business plan and preparing to sell properties in the future.In the current year, the Company sold six properties and leased three properties.As of April 30, 2012, three properties are available for sale and are being leased. -10- Table of Contents Going Concern The Company will require additional funding to execute its future strategic business plan. Successful business operations and its transition to attaining profitability is dependent upon obtaining additional financing and achieving a level of revenue adequate to support its cost structure.The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Company’s assets and the satisfaction of liabilities in the normal course of business. The consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. Rental property Rental properties decreased to approximately $160,900 as of April 30, 2012 down $146,800, from $307,700 as of April 30, 2011.As of April 30, 2012, the Company has entered into leases on three renovated properties.Lease terms range from month to month to twenty-four months with lease payments ranging from $950 - $1,400 per month. Properties under development Properties under development decreased to $0 as of April 30, 2012 down from approximately $175,700 as of April 30, 2011.There have been no purchases of property in the twelve months ended April 30, 2012 and all properties under development have been leased or sold as of April 30, 2012. Cash Cash decreased approximately $144,700 for the year ended April 30, 2012. The Company received $91,300 in proceeds from the sale of property, invested approximately $18,000 in properties, expended approximately $213,700 to fund operations, and repaid $4,400 on the note payable. Receivable - sale of properties Receivable - sale of properties increased toapproximately $142,700 (net) as of April 30, 2012 from $0 as of April 30, 2011 as a result of the sale of five properties to ARG. Investment notes Investment notes increased toapproximately $180,000 as of April 30, 2012 from $0 as of April 30, 2011.In connection with the above referenced sale of five properties the Company received $240,000 in the form of forty-eight American Residential Gap ApS Corporate Bonds (as so termed under ARG’s corporate documents in accordance with Danish definition of bonds) with a nominal value of $5,000 each.Of the bonds, 24 were ARG debt obligation bonds in the principal amount of $120,000 and 24 of the bonds were convertible into shares of ARG common stock in the amount of $120,000, as discussed above. For purposes of U.S. GAAP presentation these bonds are investment notes.Effective April 30, 2012 $60,000 of the investment notes were transferred to Rupes Futura AB as payment of a portion of the interest due under the secured convertible debenture agreement resulting in an investment notes balance of $180,000 at April 30, 2012. Note receivable The Company sold one property on land contract in the year ended April 30, 2011.The remaining balance of the note receivable was approximately $75,600 as of April 30, 2012 down from approximately $76,200 as of April 30, 2011. -11- Table of Contents RESULTS OF OPERATIONS Year Ended April 30, 2012 Compared to Year Ended April 30, 2011 During the year ended April 30, 2012, we incurred a net loss of $231,000 compared to a net loss of $661,000 for the year ended April 30, 2011. The decrease in our loss for the year ended April 30, 2012 over the comparable period of the prior year is primarily due to an increase in property sales net of costs and a decrease in operating expenses. The Company sold six properties in the current year and recognized associated revenue of $474,000 and $325,300 in cost of the properties sold.Rental revenue has increased in the year ended April 30, 2012 to $93,000, up from $31,400 for the comparable period in 2011.Similarly, rental property operating costs have increased in the current year to $45,900 up from $38,700 for the prior year end.The Company has three properties leased as of April 30, 2012 compared to six for the prior year end, however during most of the current year eight properties were leased and on April 30, 2012 five properties were sold.As sales and acquisition activities have increased related commissions revenue has increased to $24,000 for the year ended April 30, 2012 up from $19,700 for the prior year end.Commission revenues increased mainly due to individual sales of properties unrelated to the Company. One of the primary factors in the reduction in operating expenses in the year ended April 30, 2012 was a decrease in general and administrative expense of $76,100 from approximately $233,300 in 2011 to $157,200 in 2012 primarily due to decreased investor relations costs, staging costs and travel expenses in the current year which were slightly offset by an increase in rent.Investor relations expense decreased approximately $21,000 to $19,000 compared to $40,000 in fiscal 2011. Staging expense decreased approximately $16,500 from $17,000 to $500 in the current fiscal year and travel expenses decreased approximately $22,900 over the prior year.Certain other general and administrative expenses also decreased to a lesser extent from fiscal 2011 to fiscal 2012.Rent expense increased approximately $8,100 to $32,200 in the current year up from $24,000 for the year ended April 30, 2011 due to rent for our showplace.Overall operating expenses were also affected by changes in advertising costs, depreciation expense and professional fees from fiscal 2011 to fiscal year 2012.Advertising costs decreased $69,000 from the prior year.Depreciation increased to $20,700 up from $5,300 in the prior year. Professional fees decreased approximately $72,400 from approximately $230,700 in the year ended April 30, 2011 to approximately $158,300 for the same period in 2012.Accounting fees decreased $37,600 and legal fees decreased $69,400 from fiscal 2011 to fiscal 2012.These were offset by an increase in consultant fee expense of $32,000 from fiscal 2011to fiscal 2012. Despite an overall decrease from 2011 to 2012 professional expenses continue to be significant due to compliance costs associated with being a public company. LIQUIDITY At April 30, 2012, we had total assets of $606,200 compared to $766,800 at April 30, 2011. The decrease in total assets was largely due to sales of rental property offset by an increase in a receivable and in investment notes as a result of certain of the property sales.In the year ended April 30, 2012, cash of $213,700 was used to in operating activities, $18,000 was used for the development of rental property, and the Company received proceeds of approximately $91,300 from sales of refurbished properties.At April 30, 2012, we had stockholders’ deficit of $16,000. -12- Table of Contents We have limited working capital.EIG Venture Capital Ltd. (“EIG”), a company controlled byour Chief Executive Officer, Jan Telander, agreed to invest $1,000,000 through the purchase of 97,751,710 shares of common stock for $0.01023 per share in three tranches. The first two tranches were due in July 2009 and December 31, 2009, and the third tranche was due July 16, 2010. On December 1, 2009, we entered into an Amendment to the Subscription Agreement with EIG. The amendment providesthat, in the event EIG did not complete payment of the full Phase II or Phase III purchase price for the shares of Common Stock required to be purchased within the time period provided in the Agreement for the particular Phase, as an additional purchase price for the shares to be purchased in that particular Phase, EIG would pay a penalty interest rate of 13.5% per annum on the unpaid balance as of the final purchase date from that date to the date the shares were purchased. As of April 30, 2010 EIG had purchased all the required shares in Phase I and 4,985,337 shares in Phase II; 38,123,167 shares in Phase II were subject to penalty interest of $12,838 as of that date. On May 11, 2010, EIG completed its purchase of the Phase II tranche of 43,108,504 shares of Common Stock for a total purchase price of $441,000, by the payment to the Company of $390,000 for 38,123,167 shares of Common Stock with, pursuant to a December 1, 2009 Amendment to the Agreement, penalty interest in the amount of $18,752, representing interest at the rate of 13.5% per annum on the unpaid balance of the Phase II subscription from December 31, 2009 (the date by which the Phase II tranche was required to be completed under the Agreement) to May 11, 2010. On June 1, 2010, EIG purchased 39,100,684 shares of the Phase III final tranche under the Agreement for $400,000. The Phase III tranche consists of 48,875,855 shares of Common Stock for a total purchase price of $500,000 was to be purchased by EIG on or before July 16, 2010, leaving a balance of 9,755,171 shares to be purchased under the Agreement for a purchase price of $100,000.The total amount of penalty interest due under the amendment as of April 30, 2012, is $40,211. In the coming year, management expects to satisfy liquidity needs of the Company through sale of renovated condominiums to American Residential Gap LLC, under the agreement described above, as well as to other purchasers, and purchase of remaining shares under the subscription agreement described above.With our planned purchases of larger multi-family properties, we estimate that we will require investment partners to provide financing in the range of $5 million to $10 million over the next 12 months. In August 2010, the Company entered into an agreement, which as amended provided for the Company to file a registration statement under the Securities Act of 1933, as amended, for an equity line financing of $6,000,000.The Company has determined that it will not proceed with this financing. Critical Accounting Policies The summary of critical accounting policies below should be read in conjunction with the Company’s accounting policies included in Note 1 to the financial statements of the Company. We consider the following accounting policies to be the most critical: Property sales revenue recognition - Condominium sales revenue and related profit are generally recognized at the time of the closing of the sale, when title to and possession of the property are transferred to the buyer. In situations where the buyer's financing is provided by the Company and the buyer has not made an adequate initial or continuing investment as required by ASC 360-20, "Property, Plant, and Equipment - Real Estate Sales" ("ASC 360-20"), the profit on such sales is deferred or recognized under the installment method, unless there is a loss on the sale in which case the loss on such sale would be recognized at the time of closing. Rental Revenue Recognition - Rental income is recognized on a straight-line basis over the term of each lease. -13- Table of Contents Rental Property and Real Estate Costs - Our property is recorded at cost and depreciation is computed using the straight-line method over the estimated useful lives of the assets. We charge repairs and maintenance to expense as it is incurred. Estimates - The preparation of financial statements required us to make estimates and judgments that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reported periods. We based our estimates and judgments on historical experience and on various other factors that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. There can be no assurances that actual results will not differ from those estimates. On an ongoing basis, we will evaluate our accounting policies and disclosure practices as necessary. Item 7A. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. -14- Table of Contents Item 8. Financial Statements and Supplementary Data. PROGREEN PROPERTIES, INC. CONSOLIDATED FINANCIAL STATEMENTS April 30, 2012 and 2011 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Financial Statements Report of Independent Registered Public Accounting Firm 16 Consolidated Balance Sheets as of April 30, 2012 and 2011 17 Consolidated Statements of Operations for the Years Ended April 30, 2012 and2011 18 Consolidated Statements of Stockholders’ Equity for the period May 1, 2009 through April 30, 2012 19 Consolidated Statements of Cash Flows for the Year Ended April 30, 2012 and 2011 20 Notes to Consolidated Financial Statements 21 -15- Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders, Audit Committee and Board of Directors ProGreen Properties, Inc. Birmingham, MI We have audited the accompanying consolidated balance sheets of ProGreen Properties, Inc. (the "Company") as of April 30, 2012 and 2011, and the related consolidated statements of of operations, owners' equity and cash flows for the years then ended.These consolidated financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of its internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall consolidated financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of ProGreen Properties, Inc. as of April 30, 2012 and 2011 and the results of their operations and cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 1 to the consolidated financial statements, the Company has suffered recurring losses from operations and has insufficient liquidity.These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also described in Note 1.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Baker Tilly Virchow Krause, LLP Southfield, MI July 30, 2012 -16- Table of Contents ProGreen Properties, Inc. Consolidated Balance Sheets April 30, April 30, Assets Rental property, net accumulated depreciation of $10,645 and $5,801 $ $ Properties under development Cash Receivable - sale of properties Investment notes Note receivable Prepaid expenses Deposits Property and equipment: Vehicles, furniture and equipment, net of accumulated depreciation of $6,605 and $1,193 Total assets $ $ Liabilities and Stockholders' (Deficit) Equity Accounts payable and accrued expenses $ $ Accrued interest Payable under management agreement Note payable Deferred revenue - Tenant deposits Convertible debenture payable to related party (net of unamortized discount of $17,491 and $43,706) Total liabilities Stockholders' equity Preferred stock, $.0001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.0001 par value, 250,000,000 shares authorized and 104,329,703 outstanding at April 30, 2012; 250,000,000 shares authorized and 103,929,703 outstanding at April 30, 2011; Common stock, $.0001 par value, 9,775,171 subscribed not issued Additional paid in capital Less: amount due from related party subscriber under subscription agreement ) ) Accumulated deficit ) ) Total stockholders' (deficit) equity ) Total liabilities and stockholders' (deficit) equity $ $ See accompanying Notes to Consolidated Financial Statements -17- Table of Contents ProGreen Properties, Inc. Consolidated Statements of Operations Years ended April 30, Revenues: Property sales $ $ Rental revenue Commissions revenue Management fee revenue - Total Revenue $ $ Expenses: Cost of property sales Rental property operating costs Advertising Depreciation General & administrative Other expenses Professional fees Total operating expenses $ $ Operating loss ) ) Other expenses and income: Interest expense ) ) Interest income Loss before income tax expense $ ) $ ) Deferred income tax expense - - Net Loss $ ) $ ) Net loss per share - basic $
